Citation Nr: 0528350	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1976 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Board notes that the veteran's January 2003 substantive 
appeal included a request for a Board hearing.  However, 
review of the claims folder reveals that the veteran failed 
to report for the hearing scheduled in May 2005.  Therefore, 
the hearing request is considered withdrawn.  38 C.F.R. § 
20.704 (2005).    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for schizophrenia in a 
June 1995 rating decision that the veteran did not appeal.

3.  Evidence received since the June 1995 rating decision is 
cumulative of evidence previously of record, does not bear 
directly and substantially on the matter for consideration, 
and is not so significant that it must be considered with all 
the evidence of record in order to fairly adjudicate the 
appeal. 


CONCLUSIONS OF LAW

1.  The June 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. §, 
20.200, 20.302, 20.1103 (2005).

2.  No new and material evidence has been received since the 
June 1995 rating decision to reopen a claim for service 
connection for schizophrenia.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally sought service connection for 
schizophrenia in May 1994.  In a June 1995 rating decision, 
the RO denied his claim.  Although he submitted a notice of 
disagreement with that denial, he did not submit a 
substantive appeal after the RO furnished a statement of the 
case.  Therefore, the RO's decision of June 1995 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 
38 C.F.R. §, 20.200, 20.302, 20.1103 (2005).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See 38 C.F.R. 
§ 3.156(a) (2005) (amended definition of "new and material 
evidene" effective for claims filed on or after August 29, 
2001).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence of record at the time of the June 1995 rating 
decision consists of service medical records, VA outpatient 
and inpatient treatment records dated from December 1988 to 
June 1994, private counseling records dated from December 
1992 to January 1993, and written statements from the veteran 
dated in December 1988 and May 1994.  The June 1995 rating 
decision denied service connection for schizophrenia because 
there was no evidence of the disorder in service or for many 
years thereafter.  

Evidence received since the June 1995 rating decision 
consists of VA medical records dated from August 2001 to 
March 2002 and a written statement from the veteran dated in 
January 2003.  

Initially, the Board finds that the veteran's January 2003 
statement is cumulative of information provided in his May 
1994 statement.  Specifically, in each statement, the veteran 
related that his symptoms, specifically hallucinations, began 
in service and continued thereafter.  Simply stated, the 
veteran is submitting much the same statements he did in the 
previously denied claim.  Thus, to the extent the veteran's 
statement may constitute evidence, it is cumulative of 
evidence previously considered and is therefore not new and 
material.  38 C.F.R. § 3.156(a).  

The VA medical records were not previously considered by the 
RO.  The records indicate that the veteran continues to be 
diagnosed as having schizophrenia.  To that extent, the 
records are cumulative of evidence previously of record that 
also showed a diagnosis of schizophrenia.  Similarly, the 
records reflect that, during the course of treatment, the 
veteran related that he started hallucinating while in 
service.  These statements are also cumulative of the 
veteran's contentions of record at the time of the June 1995 
rating decision.  Moreover, the records do not bear directly 
and substantially on the matter for consideration.  That is, 
the VA medical records offer no evidence as to whether the 
veteran's schizophrenia is related to service or was manifest 
to a compensable degree within one year after separation.  
Therefore, the VA medical records do not constitute new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).  

Because no new and material evidence has been received, the 
claim for service connection for schizophrenia is not 
reopened.  38 U.S.C.A. § 5108.  The appeal is denied.        

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in December 2001, June 2004, and February 2005, as well 
as information provided in the May 2002 rating decision and 
December 2002 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
December 2002 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO provided its initial VCAA 
notice in the December 2001 letter, prior to the May 2002 
adverse determination on appeal.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  Although the RO supplemented that 
information with notice provided in the June 2004 and 
February 2005 VCAA letters, there is no indication that doing 
so resulted in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Moreover, neither the 
veteran nor his representative has made any showing or 
allegation of any defective VCAA notice causing prejudice to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  Finally, the Board notes 
that the February 2005 VCAA letter specifically asks the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the Board notes that the 
RO previously secured service medical records, VA medical 
records, and private medical records.  In connection with the 
current appeal, the RO has secured the veteran's VA treatment 
records.  He has not identified or authorized the release of 
any private medical evidence.  In fact, in a February 2002 
statement, the veteran stated that he had no evidence to 
submit.  The Board notes that review of the record indicates 
that the veteran had claimed but was denied benefits from the 
Social Security Administration.  There is no indication from 
the record, or allegation from the veteran, that the 
associated records are relevant to the current appeal.  
Therefore, the Board finds no reason to remand the claim to 
obtain these records.  See Voerth v. West, 13 Vet. App. 117 
(1999) (the duty to assist includes the responsibility to 
obtain any relevant records from the Social Security 
Administration).  See also Soyini v. Derwinski, 1 Vet. App. 
541 (1991) (the Court does not require strict adherence to 
technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


ORDER

As no new and material evidence has been received, the claim 
for service connection for schizophrenia is not reopened.  
The appeal is denied. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


